Title: Abigail Adams to John Adams, 13 December 1778
From: Adams, Abigail
To: Adams, John




December 13 1778


By the alliance (a fine frigate Built in Newbury port commanded by Capt. Laundry a Native of France) I hope this will reach you and by her you will have a good opportunity of conveying any thing you please to me. I have wrote so often and met with so little encouragement by a return that if I really believed one half you wrote, reachd my Hands I should through my pen aside as an impertinent intruder upon hours more agreably imployed.
Barns we have reason to think is either lost or taken, if Ayers has saild he may have shared the same fate as neither of them have arrived. Two vessels lay ready to sail from Boston by both of whom them I have wrote. One is called the 3 Friends Bound for Port Orient, the other goes to Holland I believe where perhaps you will receive orders to go before this reaches you. I cannot say I am gratified by the removal. The climate of France is more agreable I believe to your Health, and I fear I shall hear from you if possible seldomer than at present, but neither your own pleasure or satisfaction or my comfort or conveniency are to be consulted. Those were long ago sacrificed to the publick to whom you are devoted and wherever that service can best be promoted there it is your duty to repair, mine to acquiese—mine to attend you whenever you think your own comfort, pleasure or satisfaction can be promoted by it, and that I could come to you with any degree of safety. This is my wish tho I had much rather have accompanied you than follow you.—I have enjoyed a tolerable good state of Health, Depression of spirits I often experience from the state of anxiety in which I live. Domestick cares some times oppress me, you have directed me to a method which will in some measure relieve me from them. The miserable state of our currency adds to other difficulties, a hundred Dollors will not purchase what ten formerly would, common sugar is 200 dollors per hundred, flower 50, cider 12 pounds a Barrel, and other articles in proportion. Taxes very high. Should I tell you that it cost me a hundred dollors to new shingle one side of a Barn you would scarcly credit it, yet it is as true as astonishing. Whilst I am studying frugality and oconomy, I look round me and see others living in dissapation and greater extravagance than ever, sitting up Equipages  and dazling the world with their glare.
This year has not been a very glorious one to America. The unfortunate failure of their Expedition against Rhoad Island shagrined, mortified and dissapointed to such a degree that they cannot yet mention it with patience, for they had every humane appearence of being crownd with Success and victory. Our Arms have rather been imployed in the defensive way. Our Enemies however have nothing to boast of since they have not gained one inch of territory more than they possessd a year ago and are at least Philadelphia out of pocket. What the winter may produce I know not. I wish it would give us peace but do not expect it.
In your last Letter you mention having sent some articles several times but do not say by whom. I have not received any thing but by Capt. Tucker. There is no remittances you can make me which will turn to a better account than Goods, more especially such articles as I enclose a list of but I believe a ship of war is the safest conveyance for them. Doctor Tufts son has lately sit up in Trade, whatever I receive more than is necessary for family use I can put into his hands which will serve both him and my-self.
I have wrote so lately and so perticuliarly that I have nothing further to add than to request you to write by every opportunity and that with more leisure than you seem to have done. A short Letter always gives one pain as well as pleasure since a few lines only from such a distance looks as if the Friend we wrote to possessd but a small share of our attention and regard. All your Friends complain of you. You should recollect that in the absence of a certain Friend all pleasures and amusements are tasteless, all loose their relish, that I have not one left eaquel to that of receiving from your own hand assurances of your affection and regard—that tis the only consolation for an absence to which I know no limits. I should be obliged to you if you would mention the dates of Letters you receive from your affectionate

Portia

